PER CURIAM.
Appellant, Thomas Edward Pettway, appeals the order revoking his probation. Upon examination of the record, we conclude that the trial court committed no reversible error in finding the defendant to have willfully violated his probation. We therefore affirm.
However, the trial court erred in mentioning in its order of revocation of probation that the defendant was arrested for receiving stolen property. The state had agreed it was not proceeding on that ground and presented no evidence as to that alleged probation violation. Accordingly, we remand with directions to the trial court to strike from its order the portion referring to the arrest of appellant for dealing in stolen property.
AFFIRMED AND REMANDED FOR PROCEEDINGS CONSISTENT HEREWITH.
DANAHY, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.